

116 HRES 740 IH: Expressing support for the designation of December 3, 2019, as the “National Day of 3D Printing”.
U.S. House of Representatives
2019-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 740IN THE HOUSE OF REPRESENTATIVESDecember 3, 2019Mr. Foster (for himself, Ms. Stevens, Mr. Takano, Mr. Ryan, Mr. Lipinski, and Mr. Brooks of Alabama) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of December 3, 2019, as the National Day of 3D Printing.
	
 Whereas additive manufacturing, also known as 3D printing, is a process by which digital 3D design data is used to build up a component in layers by depositing material;
 Whereas 3D printing creates an object layer by layer, greatly reducing waste and increasing efficiency compared to traditional manufacturing techniques;
 Whereas 3D printing has grown exponentially over the last several years; Whereas the United States is a world leader in advanced manufacturing, and has a history of design innovation;
 Whereas public-private partnerships that promote advanced manufacturing, such as America Makes, Manufacturing x Digital, and other Manufacturing USA institutes, will develop enhanced digital capabilities to design and test new products and reduce costs in manufacturing processes across a variety of industries;
 Whereas 3D printing has widespread applications in home construction, home goods production, biotechnology, the automotive sector, aerospace, medicine, consumer electronics, and defense;
 Whereas 3D printing has the potential to reshape manufacturing in the United States, by decreasing the cost of producing goods for small businesses and local manufacturers;
 Whereas innovation will be increased, as 3D printing reduces the time required for product development and market launch; and
 Whereas December 3, 2019, would be an appropriate date to designate as the National Day of 3D Printing: Now, therefore, be it  That the House of Representatives—
 (1)supports the designation of the National Day of 3D Printing; (2)recognizes the economic impact of 3D printing and the positive implications of 3D printing for the United States advanced manufacturing sector; and
 (3)encourages the promotion and celebration of 3D printing technology. 